DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 11/06/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are currently pending and examined below. 

Drawings

2.	The drawings filed on 11/06/2019 have been accepted and considered by the Examiner. 

Priority

3.	The Applicants priority to U.S. Provisional Application # 62758361, filed on November 9th 2018, has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-8, 10, 15 and 21-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gruber (U.S. Patent Application Publication # 2012/0016678 A1).

With regards to claim 1, Gruber teaches a method for controlling a machine comprising a conversation system controlling multi-modal output of the machine in accordance with selected conversational content (Paragraphs 607-615 and figure 42, teach a flow diagram depicting an example of multimodal output processing. The method begins 600. Output processor 1090 takes uniform representation of response 490 and formats 612 the response according to the device and modality that is appropriate and applicable. Step 612 may include information from device and modality models 610 and domain data models 614);

a control system providing first event information to the conversation system based on sensing of a human interaction participant by at least one sensor of the machine during processing of the selected conversational content by the conversation system (Paragraphs 89 and 139, teach the use of various types of sensors including GPS sensors whereby the system of the present invention is able to detect when a user is at home, based on known address information and current location determination. In this manner, certain inferences may be made about the type of information the user might be interested in when at home as opposed to outside the home, as well as the type of services and actions that should be invoked on behalf of the user depending on whether or not he or she is at home);

the conversation system controlling multi-modal output of the machine in accordance with the first event information (Para 139, teaches the use of location sensors including GPS sensors whose data influences the type of services and actions that should be invoked on behalf of the user depending on whether or not he or she is at home. Para 249, further teaches examples of presenting suggestions to the user based on information obtained from location sensors); 

an evaluation system updating conversational content used by the conversation system based on sensing of the human interaction participant by at least one sensor of the machine (Para 249, further teaches that partial input from a user may be updated based on a matched against cities that the user has encountered in a session physically e.g., as determined from location sensors. Para 677, provides another example wherein a user’s input is parsed and an updated interpretation of the user's intent can be obtained whereby the word "Italian" is associated with restaurants of style Italian, "good" is associated with the recommendation property of restaurants and "around here" is associated with a location parameter describing a distance from a global sensor reading for example the user's location as given by GPS on a mobile device).

and the evaluation system providing evaluation results to an external client device based on the sensing of the participant (Para 136, teaches a user assistant that interfaces with many external services, dynamically determines which services may provide information for a specific user request, map parameters of the user request to different service APIs, call multiple services at once, integrate results from multiple services, fail over gracefully on failed services and efficiently maintain the implementation of services as their APIs and capabilities evolve). 

With regards to claims 21-24, please see the rejection of claim 1 above. Claims 21-24, are broader versions of claim 1 in that they skip one or more limitations of claim 1, hence they too are deemed addressed by the rejection of claim 1 above. 

With regards to claim 2, Gruber teaches the method of claim 1, further comprising the conversation system performing a first conversation behavior associated with second event information received from the control system, in accordance with the selected conversational content (Para 139, teaches the use of location sensors including GPS sensors whose data influences the type of services and actions that should be invoked on behalf of the user depending on whether or not he or she is at home. Para 249, further teaches examples of presenting suggestions to the user based on information obtained from location sensors, which can select the location thus changing the content).

With regards to claim 3, Gruber teaches the method of claim 1, further comprising at least one of the control system and the evaluation system selecting the selected content based on at least one of sensing of the human interaction participant; evaluation results; content associated with successful evaluation results of similar participants; history of previously used conversational content;  Page 39 of 45EMBD-Po2-US history of previously used conversational content and related evaluation results; a specified conversational content schedule; and a content selection instruction received from an external system (In this regards Gruber in paragraphs 130-139 teaches the control system and the evaluation system selecting the selected content based on sensing of the human interaction participant, history of previously used conversational content and alsoPage 39 of 45EMBD-Po2-US history of previously used conversational content and related evaluation results).

With regards to claim 4, Gruber teaches the method of claim 1, wherein the evaluation system updates the conversational content based on at least one of sensing of the human interaction participant; evaluation results; content associated with successful evaluation results of similar participants; history of previously used conversational content; history of previously used conversational content and related evaluation results; a specified interaction content schedule; and a content selection instruction received from an external system (Para 136, teaches a user assistant that interfaces with many external services, dynamically determines which services may provide information for a specific user request, map parameters of the user request to different service APIs, call multiple services at once, integrate results from multiple services, fail over gracefully on failed services and efficiently maintain the implementation of services as their APIs and capabilities evolve. Paragraphs 130-139 teach that the evaluation system updates the conversational content based on sensing of the human interaction participant, history of previously used conversational content and alsoPage 39 of 45EMBD-Po2-US history of previously used conversational content and related evaluation results). 

With regards to claim 5, Gruber teaches the method of claim 1, wherein the selected conversational content specifies at least a first machine output and at least a first participant input associated with the first machine output, and at least one output of the selected conversational content is a conditional output that is associated with at least one of a goal, a goal level, and a participant support level (See examples outlined in figures 12-21 and associated paragraphs 297-308).

With regards to claim 6, Gruber teaches the method of claim 5, wherein a goal is selectively enabled based on at least one of sensing of the human interaction participant; evaluation results; content associated with successful evaluation results of similar participants; history of previously used conversational content; history of previously used conversational content and related evaluation results; a specified conversational content schedule and an instruction received from an external system (See examples outlined in figures 12-21 and associated paragraphs 297-308).

With regards to claim 7, Gruber teaches the method of claim 5, wherein a goal level is selectively enabled based on at least one of sensing of the human interaction participant; evaluation results; content associated with successful evaluation results of similar participants; history of previously used conversational content; history of previously used conversational content and related evaluation results; a Page 40 of 45EMBD-Po2-US specified conversational content schedule and an instruction received from an external system (See examples outlined in figures 12-21 and associated paragraphs 297-308).

With regards to claim 8, Gruber teaches the method of claim 5, wherein a participant support level is selectively enabled based on at least one of sensing of the human interaction participant; evaluation results; content associated with successful evaluation results of similar participants; history of previously used conversational content; history of previously used conversational content and related evaluation results; a specified conversational content schedule and an instruction received from an external system (See examples outlined in figures 12-21 and associated paragraphs 297-308).

With regards to claim 10, Gruber teaches the method of claim 1, further comprising a content authoring system generating the selected conversational content based on user-input received via a user input device (Paragraphs 217-227 and figure 8, teach that the system allows an author to integrate components so that the elements of one component are identified with elements of other components. The author can thus combine and integrate the components more easily. Para 962, also teaches hand authoring, based on special dialog conditions).

With regards to claim 15, Gruber teaches the method of claim 1, wherein the evaluation system updates the conversational content based on supplemental information received from an external client device (Para 121, teaches that the system of the invention can automate the application of data and services available over the Internet to discover, find, choose among, purchase, reserve, or order products and services. In addition to automating the process of using these data and services, intelligent automated assistant may also enable the combined use of several sources of data and services at once. It may combine information about products from several review sites, check prices and availability from multiple distributors, and check their locations and time constraints, and help a user find a personalized solution to their problem). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Smith (U.S. Patent # 11024304 B1).

With regards to claim 9, Gruber may not explicitly detail the limitation wherein the selected conversational content relates to therapy and the evaluation results relate to an assessment of the participant's responsiveness to the therapy. However, Smith teaches this (Col. 10, lines 43-67, teach the use of a virtual assistant in therapy and evaluation of therapy). 

Gruber and Smith can be considered as analogous art as they belong to a similar field of endeavor in personal virtual assistant (PVA) systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Smith (Use of a PVA system for therapy) with those of Gruber (Use of a PVA system) so as to allow the PVA system of Gruber to perform health related tasks. 



6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Losalka (U.S. Patent Application Publication # 2020/0073938 A1).

With regards to claim 16, Gruber may not explicitly detail the limitation further comprising a conversation testing system controlling a multi-modal output system of the machine, responsive to user-input received via a user input device of the conversation testing system. However, Losalka teaches this (Para 4, teaches receiving selection of a given conversation workspace of an automated dialog system, the given conversation workspace comprising one or more dialog flows, one or more entities and one or more intents, identifying one or more test case inputs to the automated dialog system, the one or more test case inputs comprising example user input selected from training data for the given conversation workspace that has one or more portions thereof modified and which the automated dialog system maps to at least one of a different intent and a different entity in the given conversation workspace relative to the example user input, generating one or more human-interpretable explanations of mappings of one or more portions of the one or more test case inputs to said at least one of the different intent and the different entity, generating one or more suggestions for modifying one or more of the intents, entities and dialog flows of the given conversation workspace such that at least one of the one or more test case inputs map to at least one of the same intent and the same entity as its corresponding example user input, and outputting the one or more suggestions and the human-interpretable explanations to at least one user); 

and the conversation testing system receiving event information from the machine indicating a human response sensed by the machine (Para 5, further teaches selecting a first intent and an example user input that the automated dialog system classifies as mapping to the first intent and at least a first entity in the given conversation workspace, generating a first human-interpretable explanation of a mapping of one or more portions of the example user input to at least one of the first intent and the first entity, generating at least one test case input by modifying at least one of the one or more portions of the example user input, utilizing the automated dialog system to classify the test case input, responsive to the automated dialog system classifying the test case input as mapping to at least one of a second intent and a second entity in the given conversation workspace, generating a second human-interpretable explanation of a mapping of one or more portions of the test case input to at least one of the second intent and the second entity, generating one or more suggestions for modifying one or more of the intents, entities and dialog flows of the given conversation workspace such that the test case input maps to at least one of the first intent and the first entity, and outputting the one or more suggestions, the first human-interpretable explanation and the second human-interpretable explanation to at least one user);

Gruber and Losalka can be considered as analogous art as they belong to a similar field of endeavor in personal virtual assistant (PVA) systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Losalka (Use of a PVA system for conversational testing) with those of Gruber (Use of a PVA system) so as to allow automated testing of the PVA system of Gruber, such as by hardening conversation workspaces of said PVA system against adversarial input that results in misclassification (Losalka, para 3). 

Allowable Subject Matter

7.	Claims 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, alone or in combination, does not currently suggest or teach the invention as outlined in these claims. The Examiner shall outline more detailed reasons for allowance as and when the Application goes to allowability.

Conclusion

8.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Gadd (U.S. Patent Application Publication # 2005/0033582 A1), Cooper (U.S. Patent # 6757362 B1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)